DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 09/15/2021 regarding the rejections under 35 USC 101 have been fully considered but they are not persuasive.
The applicant argues that the claims improve computing technology.
The examiner respectfully submits that the claimed process is directed to addressing an event based on a sensor, and writing a new block on a blockchain structure associated with a digital twin when a determination that the event is substantial occurs. The claim recites the mental process of determining the urgency score of an event. The writing of the new block is an extra solution activity of the mental process of evaluation. The recited blockchain is not improved, other than the entire process is more efficient when minor events are not recorded in the blockchain, however this is not any different than when the events are tracked in a paper ledger or a standard database. The blockchain is merely being used as a tool for maintaining data – it is not required to perform the abstract idea.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of the commercial interaction of tracking asset maintenance without significantly more. 
The independent claims 1, 8, and 15 recite:
A computer-implemented method comprising: 
addressing an Internet of Things (IoT) event associated with a physical asset comprising one or more IoT sensors; 
updating a digital twin associated with the physical asset based on the addressed IoT event, wherein the digital twin grows over time to mimic experiences of the physical asset based on one or more reporting readings from the one or more IoT sensors; and 
responsive to determining that an urgency score associated with the IoT event is high, automatically writing a new block associated with the addressed IoT event on a blockchain structure based on the updated digital twin associated with the physical asset.
The bolded limitations recite a commercial interaction of performing and tracking asset maintenance, and a mental process of evaluation and judgement. Comparing an urgency score to an arbitrary threshold and only documenting the event if the score is high relative to the threshold may readily be performed in the human mind.
This judicial exception is not integrated into a practical application because the additional elements of “computer-implemented”, “processors”, “memories”,  “IoT sensor”, and “storage media” amount to nothing more than instructions to apply the abstract idea using a computer.  The blockchain update recitations are insignificant extra solution activities directed to an output of performing the abstract idea as an update to an asset status. The documentation of a high urgency event by any means is merely extra solution activity to the recited abstract idea and is not necessarily rooted in computing technology.

Dependent claims 2 – 7, 9 – 14, and 16 – 20 further describe the performance of the abstract idea and the data collected, but do not contain any further additional elements sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.
The claims are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cella et al. (2019/0339688).

Regarding claim 1, 8, and 15, Cella teaches:
A computer-implemented method comprising: 
addressing an Internet of Things (IoT) event associated with a physical asset comprising one or more IoT sensors ([0015]); 
updating a digital twin associated with the physical asset based on the addressed IoT event ([4235] digital twin logs events, logging additional events creates a twin that grows over time), wherein the digital twin grows over time to mimic experiences of the physical asset based on one or more reporting readings from the one or more IoT sensors; and 
responsive to determining that an urgency score associated with the IoT event is high ([0053] – [0055]), automatically writing a new block associated with the addressed IoT event on a blockchain structure based on the updated digital twin associated with the physical asset ([0055] – [0062], [0069] – [0072]).
Regarding claim 2, 9, and 16, Cella teaches:
The method of claim 1, wherein the physical asset comprises a marker, wherein the marker enables access to a digital twin repository, and wherein the digital twin repository includes the digital twin associated with the physical asset (smart RFID element).
Regarding claim 3, 10, and 17, Cella teaches:
The method of claim 1, further comprising: 
identifying an occurrence of the IoT event based on one or more elements, wherein the one or more elements are selected from a group consisting of ([0055] – [0062], [0069] – [0072]): 
(i) a current health status associated with the physical asset; 
(ii) a current status of one or more asset parts associated with the physical asset; 
(iii) an identifier of asset parts associated with the physical asset; 
(iv) a historical usage of the physical asset; 
(v) a predicted maintenance associated with the physical asset; 
(vi) an anomaly associated with a performance of the physical asset; 
(vii) any recommended preventive maintenance schedules; 
(viii) any failure predictions associated with the physical asset; and 
(ix) the digital twin associated with a function and the performance of the physical asset.
Regarding claim 4, 11, and 18, Cella teaches:
The method of claim 1, wherein the IoT event is selected from a group consisting of ([0055] – [0062], [0069] – [0072]): 
(i) an on/off trigger; 
(ii) a threshold IoT sensor reading; 

(iv) a location event; and 
(v) an urgency score.
Regarding claim 5, 12, and 19, Cella teaches:
The method of claim 1, further comprising: 
receiving a work order ([4200]), by a service technician, directed to the IoT event, wherein the work order includes a description of one or more issues based on the IoT event associated with the physical asset; 
in response to determining the service technician accepted the work order, assigning the service technician to the work order associated with the IoT event ([1141]).
Regarding claim 6, 13, and 20, Cella teaches:
The method of claim 1, wherein updating the digital twin associated with the physical asset based on the addressed IoT event further comprises: 
receiving, by a service technician, the digital twin associated with the addressed IoT event; and storing the received digital twin in a digital twin repository ([4253]).
Regarding claim 7 and 14, Cella teaches:
The method of claim 1, further comprising: 
in response to detecting an update of the digital twin associated with the physical asset, automatically triggering a restart of the one or more reporting readings associated with one or more IoT sensors connected to the physical asset; and 
determining the IoT event has been addressed based on the one or more reporting readings generated by the one or more IoT sensors connected to the physical asset after the restart ([0589]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543. The examiner can normally be reached M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624